D.W. NELSON, Circuit Judge,
dissenting from the limited en banc court’s refusal to stay its mandate:
I concur in the order of the limited en banc court with the exception of Part II, in which the court concludes that Campbell is not entitled to a stay of the issuance of its mandate pending application for a writ of certio-rari in the Supreme Court. Because I believe that Campbell is entitled to such a stay pursuant to Fed.RApp.Proc. 41(b) and Circuit Rule 41-1 of this court, I dissent from this portion of the court’s order.